DETAILED ACTION
This Office action is in response to the RCE filed 2 December 2020. Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 December 2020 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riggs et al. (US 2007/0192065) in view of Pani et al. (US 2016/0149776).
For Claims 1, 8, and 15, Riggs teaches a system to predict behavior in a telecommunications network, the system comprising: a processor; and memory storing instructions (see abstract, paragraphs 27, 28, 12, 64: processor, storage), a method, and a non-transitory computer-readable medium 
responsive to receiving Performance Monitoring (PM) data obtained over time from the telecommunications network (see paragraph 26: collect, analyze PM data), wherein the n different types of PM data relate to behavior of a physical component, device, or link in the telecommunications network (see paragraphs 9, 29, 30: PM data, paragraph 39: known statistical methods), 
utilize one or more forecast models to match the distribution of past time and to extrapolate the distribution towards future time (see abstract, paragraphs 31, 33: forecasting), and 
display, on a graphical user interface, a graph of the distribution of past time and the extrapolated distribution of future time (see paragraphs 37, 38: use presentation plot including forecasting).
Though Riggs does indicate that known statistical methods are used (see paragraph 39), Riggs as applied above is not explicit as to, but Pani teaches reducing an n-dimensional time-series of the PM data into a 1-dimensional distribution of values representing a probability of being normal, n being an integer representing a number of different types of PM data (see paragraphs 31, 39-41), so as to generate the 1-dimensional distribution of past time having values that represent a probability of the physical component, device, or link being normal versus time (see paragraphs 31, 39-41).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the operations of Pani when implementing the method of Riggs. One of ordinary skill would have been able to do so with the reasonably predictable result of reducing computational complexity (see paragraph 38 of Pani).

s 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riggs et al. (US 2007/0192065) and Pani et al. (US 2016/0149776) as applied to claims 1, 8, and 15 above, and further in view of Nor et al. (US 2018/0152468).
For Claims 2, 9, and 16, Riggs further teaches the system, further comprising a network interface communicatively coupled to the telecommunications network (see paragraph 26: hardware).
Though Riggs does indicate this is an ongoing process (see paragraphs 13, 23), the references as applied above are not explicit as to, but Nor teaches the instructions, when executed, further cause the processor to continually obtain the PM data over time via the interface, and continually update the graph based thereon (see paragraphs 10, 42; paragraph 40: obtaining data; paragraph 33: data interface). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to assess the network performance in an ongoing manner as in Nor when implementing the method of Riggs and Pani. The motivation would be to gather information needed to ensure ongoing levels of service to users of the network.

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riggs et al. (US 2007/0192065) and Pani et al. (US 2016/0149776) as applied to claims 1, 8, and 15 above, and further in view of Kowalski et al. (Kowalski, Andres et al., "On extracting probability distribution information from time series", Entropy 2012, 14, 1829-1841, 2012.).
For Claims 3, 10, and 17, the references as applied above are not explicit as to, but Kowalski teaches the system, wherein the n-dimensional time-series is reduced to the 1-dimensional distribution by converting a time bin for each of the n different types of PM data into a single number representing a probability of being normal (a "p-value") (see section 2.1: bins, probability density function). 
.

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riggs et al. (US 2007/0192065), Pani et al. (US 2016/0149776), and Kowalski et al. (Kowalski, Andres et al., "On extracting probability distribution information from time series", Entropy 2012, 14, 1829-1841, 2012.) as applied to claims 1, 3, 8,, 10, 15, and 17 above, and further in view of Xu et al. (Xu, Zhenghua et al., "An adaptive algorithm for online time series segmentation with error bound guarantee", EDBT 2012, March 26-30, 2012, Berlin, Germany.) and Crowe et al. (US 7251589).
For Claims 4, 11, and 18, while the references as applied above do relate to processing performance information for a physical component, device, or link, the references as applied above are not explicit as to, but Xu teaches the system, wherein the converting utilizes 
a 1st or 2nd order polynomial for scenarios in which performance of the physical component, device, or link is degrading continuously, a piece-wise combination of one or more sets of 1st and 2nd order polynomials for scenarios in which the performance of the physical component, device, or link is first stable, then starts degrading (see abstract, introduction section, first full paragraph on second page: it is known to adaptively use different algorithms such as PLA and PPA when time series data with varying properties).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use an algorithm which adapts to the nature of the data being reduced as in Xu when reducing the time series data of Riggs and Pani. One of ordinary skill would have been able to do so with the reasonably predictable result of achieving more accurate and useful analysis of the data.

Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use a known model such as ARIMA when such a model is most appropriate for the nature of the data as in Crowe when reducing the time series data of Riggs and Pani. One of ordinary skill would have been able to do so with the reasonably predictable result of achieving more accurate and useful analysis of the data.

Claims 5, 7, 12, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riggs et al. (US 2007/0192065) and Pani et al. (US 2016/0149776) as applied to claims 1, 8, and 15 above, and further in view of Shah Heydari et al. (US 2015/0195190).
For Claims 5, 12, and 19, though Riggs does teach the indication of proactive or preventive measures (see paragraph 62), the references as applied above are not explicit as to, but Shah Heydari teaches the system, wherein the instructions, when executed, further cause the processor to provide an alert with a recommended remedial action based on the extrapolated 1-dimensional distribution (see paragraphs 76, 121: alarm, remedial action; paragraph 138: rerouting). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to alert a user as in Shah Heydari when problems are discovered. The motivation would be to provide for the timely resolution of the problems.
For Claims 7 and 14, the references as applied above are not explicit as to the telecommunications network including any of optical network elements, Time Division Multiplexing (TDM) network elements, Wavelength Division Multiplexing (WDM) network elements, and packet 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to apply the teachings of Riggs and Pani when managing a network as in Shah Heydari. One of ordinary skill would have been able to do so with the reasonably predictable result of applying known network monitoring processes to known types of networks.

Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riggs et al. (US 2007/0192065) and Pani et al. (US 2016/0149776) as applied to claims 1, 8, and 15 above, and further in view of Lin et al. (US 2019/0205771).
For Claims 6, 13, and 20, Riggs further teaches the system, wherein the instructions, when executed, further cause the processor to display, on the graphical user interface, some or all of the PM data (see paragraphs 37, 38: plot).
The references as applied above are not explicit as to, but Lin teaches that it is known in the machine learning arts to receive input from one or more users with associated labels assigned to the some or all of the PM data, the labels configured for indicating a normalcy state of a data source at a time when the PM data is obtained, and store the some or all of the PM data and the associated labels for machine learning applications (see paragraphs 6, 7: human experts provide labels regarding normalcy; such data labeling necessarily requires storage).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide for machine learning as in Lin when implementing the system of Riggs and Pani. One of ordinary skill would have been able to do so with the reasonably predictable result of improving the performance of the system over time.

Response to Arguments
The amendment filed 2 December 2020 has been entered.
Previous rejections under 35 USC 112 are withdrawn in light of the amendments. 
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered, but are moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patil et al. (US 2018/0096243) teaches an anomaly detection system using dimension reduction. Ramaswamy et al. (US 9836664) teaches a system of anomaly detection in images using dimensionally reduced data to generate the probability of the presence of an artifact. Seto (US 2015/0205692) teaches a computer performance analysis method using dimension reduction to determine the likelihood of an event.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946.  The examiner can normally be reached on 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        2/9/2021


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466